COLE SCHOTZ P.C.
Michael D. Sirota, Esq.
Stuart Komrower, Esq.
Ryan T. Jareck, Esq.
Matteo W. Percontino, Esq.
Court Plaza North
25 Main Street
Hackensack, New Jersey 07601
Telephone: (201) 489-3000
Facsimile: (201) 489-1536
Email: msirota@coleschotz.com
       skomrower@coleschotz.com
       rjareck@coleschotz.com
       mpercontino@coleschotz.com

Proposed Counsel for Debtors
and Debtors in Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


In re:                                                        Chapter 11

RTW RETAILWINDS, INC., et al.,                                Case No. 20-18445 (JKS)

                                    Debtors.1                 Joint Administration Requested


                            DEBTORS’ APPLICATION FOR
                  EXPEDITED CONSIDERATION OF FIRST DAY MATTERS

         RTW Retailwinds, Inc. and its subsidiaries, as debtors and debtors in possession in the

above-captioned chapter 11 cases (collectively, the “Debtors”), by and through their

undersigned proposed counsel, submit this application for expedited consideration of first day

matters pursuant to Rule 9013-5 of the Local Rules of the United States Bankruptcy Court for the


         1
           The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460);
Lernco, Inc. (4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC,
LLC (6095); Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC
(7341); Lerner New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The
Debtors’ principal place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.



60917/0001-20067223v1
District of New Jersey and respectfully request that a hearing on the following applications and

motions be provided on an expedited basis:

         1.       Debtors’ Motion Pursuant to Fed. R. Bankr. P. 1015(b) for Entry of an Order
                  Directing Joint Administration of the Debtors’ Chapter 11 Cases [Docket No. 5];

         2.       Debtors’ Application for Designation as Complex Chapter 11 Cases [Docket
                  No. 4];

         3.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                  Debtors to Assume the Consulting Agreement, (II) Approving Procedures for
                  Store Closing Sales, and (III) Approving the Implementation of Customary Store
                  Bonus Program and Payments to Non-Insiders Thereunder [Docket No. 23];

         4.       Debtors’ Motion for Entry of an Order Authorizing and Approving Procedures for
                  Rejection of Executory Contracts and Unexpired Leases [Docket No. 17];

         5.       Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 366 for Interim and Final
                  Orders (I) Approving Debtors’ Proposed Form of Adequate Assurance of
                  Payment to Utility Providers, (II) Establishing Procedures for Determining
                  Adequate Assurance of Payment for Future Utility Services, and (III) Prohibiting
                  Utility Providers from Altering, Refusing, or Discontinuing Utility Service
                  [Docket No. 11];

         6.       Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 521(a)(1)(b) and Fed. R.
                  Bankr. P. 1007(c) for Entry of an Order Extending Time to File Their Schedules
                  of Assets and Liabilities and Statements of Financial Affairs [Docket No. 7];

         7.       Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(A) and 521, and Fed. R. Bankr. P.
                  1007(A) and 2002(A) and (F), for Entry of an Order Authorizing the Debtors to
                  (A) Prepare a List of Creditors in Lieu of a Formatted Mailing Matrix, (B) File a
                  Consolidated List of the Debtors’ 20 Largest Unsecured Creditors and (C) Mail
                  Initial Notices [Docket No. 8];

         8.       Debtors’ Application for Entry of an Order Pursuant to Sections 105 and 363 of
                  the Bankruptcy Code Authorizing (I) the Retention of Berkeley Research Group,
                  LLC and (II) the Designation of Robert Shapiro as Chief Restructuring Officer
                  Nunc Pro Tunc to the Petition Date [Docket No. 18];

         9.       Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 363 for Entry of Interim
                  and Final Orders (I) Approving Cash Management System, (II) Authorizing the
                  Debtors to Continue Using Existing Bank Accounts and Business Forms, and (III)
                  Authorizing the Debtors to Continue Intercompany Transactions [Docket No. 20];

         10.      Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), 507(a), and 541 for
                  Entry of an Order Authorizing, But Not Directing, the Debtors to Pay Certain Pre-
                  Petition Taxes and Fees [Docket No. 12];

                                                  2
60917/0001-20067223v1
         11.      Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a), 363, and 507(a) for Interim and
                  Final Authority to (I) Pay Certain Pre-Petition Wages and Reimbursable
                  Employee Expenses, (II) Pay and Honor Employee Medical and Other Benefits,
                  and (III) Continue Employee Benefits Programs, and for Related Relief [Docket
                  No. 10];

         12.      Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 503(b) for Interim
                  and Final Authority to (I) Maintain, Renew, and Continue Their Insurance
                  Policies and Programs and (II) Honor All Insurance Obligations [Docket No. 13];

         13.      Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(A), 363(B), 365 and 507(A) for
                  Interim and Final Authority to (I) Maintain and Administer Pre-Petition Customer
                  Programs, Promotions, and Practices, (II) Pay and Honor Related Pre-Petition
                  Obligations, and (III) Direct the Credit Card Processors to Honor the Debtors’
                  Credit Card Processing Agreement Pending Its Assumption or Rejection [Docket
                  No. 15];

         14.      Debtors’ Motion Pursuant to 11 U.S.C. §§ 105 and 363 for Interim and Final
                  Orders Authorizing the Debtors to Pay Certain Prepetition Claims of Freight
                  Forwarders, Carriers, Warehousemen and Similar Claimants in the Ordinary
                  Course of Business and Certain Import Charges [Docket No. 16];

         15.      Debtors’ Application Pursuant to 28 U.S.C. § 156(c) and 11 U.S.C. § 105(a) for
                  Entry of an Order Authorizing the Debtor to Retain and Employ Prime Clerk LLC
                  as Claims and Noticing Agent Nunc Pro Tunc to the Petition Date [Docket No. 9];
                  and

         16.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Use of
                  Cash Collateral and Affording Adequate Protection; (II) Modifying Automatic
                  Stay; (III) Scheduling a Final Hearing; and (IV) Granting Related Relief [Docket
                  No. 24].




                                                  3
60917/0001-20067223v1
         WHEREFORE the Debtors respectfully request entry of an Order granting the relief

requested herein and such other and further relief as the Court may deem just and appropriate.




 Dated: July 13, 2020                               Respectfully submitted,

                                                    COLE SCHOTZ P.C.


                                                    By:      /s/ Michael D. Sirota
                                                          Michael D. Sirota, Esq.
                                                          Stuart Komrower, Esq.
                                                          Ryan T. Jareck, Esq.
                                                          Matteo W. Percontino, Esq.
                                                          Court Plaza North
                                                          25 Main Street
                                                          Hackensack, NJ 07601
                                                          Telephone: (201) 489-3000
                                                          Facsimile: (201) 489-1536
                                                          Email: msirota@coleschotz.com
                                                                 skomrower@coleschotz.com
                                                                 rjareck@coleschotz.com
                                                                 mpercontino@coleschotz.com




                                                4
60917/0001-20067223v1
